               Case 19-12153-KBO   Doc 789-2   Filed 09/01/21   Page 1 of 4



                                       Exhibit A

                                    Proposed Order




DOCS_DE:235831.1 57095/001
                   Case 19-12153-KBO              Doc 789-2        Filed 09/01/21        Page 2 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
                                                            1
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,
                                                                Case No. 19-12153 (KBO)

                   Debtors.                                     (Jointly Administered)

                                                                Re: Docket No. _____

                     FOURTH ORDER EXTENDING THE PERIOD WITHIN
                 WHICH TRUSTEE MAY REMOVE ACTIONS PURSUANT TO
         28 U.S.C. § 1452 AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027,
                         THROUGH AND INCLUDING MARCH 28, 2022

                   Upon the motion (the “Motion”)2 of George L. Miller, chapter 7 trustee (the “Trustee”)

to the estates of the above-captioned debtors (the “Debtors”), for entry of an order: (a) further

enlarging the period for filing notices of removal of the Actions by 182 days, through and including

March 28, 2022, without prejudice to the Trustee’s right to seek further extensions; and (b) granting

related relief, all as more fully set forth in the Motion; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, dated February 29, 2012, and the Court

having the power to enter a final order consistent with Article III of the United States Constitution;

and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court having found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in

the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou
Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

DOCS_DE:235831.1 57095/001
                 Case 19-12153-KBO             Doc 789-2      Filed 09/01/21     Page 3 of 4




having found that notice of and opportunity for a hearing on the Motion were appropriate; and this

Court having determined that the legal and factual bases set forth in the Motion establish just cause

for the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                 1.          The time period provided by Bankruptcy Rule 9027 within which the Trustee

may file notices of removal of related proceedings under Bankruptcy Rule 9027(a)(2) is enlarged and

extended through and including March 28, 2022 (the “Pre-Petition Removal Deadline”).

                 2.          The Pre-Petition Removal Deadline applies to all matters specified in

Bankruptcy Rule 9027(a)(2)(A), (B), (C).

                 3.          The time period provided by Bankruptcy Rule 9027 within which the Trustee

may file notices of removal of related proceedings under Bankruptcy Rule 9027(a)(3) is enlarged and

extended to the later of (i) March 28, 2022, and (ii) the time period specified in Bankruptcy Rule

9027(a)(3)(A) and (B) (i.e. the shorter of (A) 30 days after receipt, through service or otherwise, of a

copy of the initial pleading setting forth the claim or cause of action sought to be removed, or (B) 30

days after receipt of the summons if the initial pleading has been filed with the court but not served

with the summons) (the “Post-Petition Removal Deadline”).

                 4.          The Post-Petition Removal Deadline applies to all matters specified in

Bankruptcy Rule 9027(a)(3).

                 5.          This Order is without prejudice to the Trustee’s right to seek further extensions

of the time within which to remove related proceedings.




DOCS_DE:235831.1 57095/001                               2
                 Case 19-12153-KBO              Doc 789-2      Filed 09/01/21     Page 4 of 4




                 6.          This Court shall retain jurisdiction over all matters arising from or related to

the interpretation, enforcement, or implementation of this Order.




DOCS_DE:235831.1 57095/001                                3
